 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT TACOMA

 6      JUSTIN EDWARD LEWIS,
                                                              Case No. C18-5826-RBL-TLF
 7                                  Plaintiff,
                 v.                                           ORDER ADOPTING REPORT AND
 8                                                            RECOMMENDATION
        DAMON BROWN, et al,
 9
                                    Defendants.
10

11            THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

12   Recommendation [Dkt. # 8], recommending that the Court deny plaintiff’s application to proceed

13   in forma pauperis [Dkt. 1] and dismiss the complaint [Dkt. 1-1] with leave to file an amended

14   complaint upon payment of the filing fee.

15      (1)    The Magistrate Judge’s Report and Recommendation is ADOPTED;

16      (2)    Plaintiff’s Application to Proceed In Forma Pauperis (Dkt. 1) is DENIED;

17      (3)    Plaintiff’s complaint (Dkt. 1-1) is DISMISSED with leave to file an amended complaint

18             upon payment of the filing fee within thirty (30) days of the date of this order;

19      (4)    Plaintiff is directed that the amended complaint must contain a short statement of each

20             claim against each named defendant and correct the other deficiencies described in the

21             Report and Recommendation;

22

23

24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -1
 1     (5)    Failure to either pay the filing fee or file an amended complaint within thirty (30) days

 2            of the date of this order will result in dismissal of this action without further order of

 3            the Court;

 4     (6)    The Clerk is directed to send copies of this Order to plaintiff, to Magistrate Judge

 5            Fricke, and to any other party that has appeared in this action.

 6           IT IS SO ORDERED.

 7

 8           Dated this 8th day of March, 2019.

 9

10

11                                                         A
                                                           Ronald B. Leighton
12
                                                           United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -2
